Case 6:18-bk-06821-KSJ   Doc 301-1   Filed 03/04/20   Page 1 of 17
Case 6:18-bk-06821-KSJ   Doc 301-1   Filed 03/04/20   Page 2 of 17
Case 6:18-bk-06821-KSJ   Doc 301-1   Filed 03/04/20   Page 3 of 17
Case 6:18-bk-06821-KSJ   Doc 301-1   Filed 03/04/20   Page 4 of 17
                                Buy     Sell    Rent     Mortgage        Find Realtors®      My Home        News & Insights                                                    Advertise Log In Sign Up                 Advertise


 Back
                 Case 6:18-bk-06821-KSJ
               Bella Collina, FL                        Florida    Lake County
                                                                                               Doc
                                                                                                
                                                                                                   301-1
                                                                                       Bella Collina    Pendio Dr
                                                                                                                                Filed 03/04/20                             Page Public
                                                                                                                                                                                5 of   View
                                                                                                                                                                                           17Owner's View


                                                                                                                                                                               What is Your Home Worth?
                                                                                                                                                                                Your Name
                                                                                                                                                                                Email
                                                                                                                                                                                Phone
                                                                                                                                                                                Looking to sell in …


                                                                                                                                                                                     Request a FREE Analysis

                                                                                                                                                                              By proceeding, you consent to receive calls and
                                                                                                                                                                              texts at the number you provided, including
                                                                                                                                                                              marketing by autodialer and prerecorded and
                                                                                                                                                                              arti cial voice, and email, from realtor.com and
                                                                                                                                                                              others about your inquiry and other home-related
                                                                                                                                                                              matters, but not as a condition of any purchase.
                                                                                                                                                                              More...




   Off Market                                                                                                                                                  1 / 25
                                                                                                                              Getting Prequali ed With Us Is Simple         Share             Edit Facts              Print
                  5        6.5       4,861      1.35                                                                                  Est.   $2,223,400 
                                                                                                                                       
      Map         beds     baths      sq ft    acres lot                                                                                                                 Bella Collina
Commute Time      15118 Pendio Dr, Bella Collina, FL 34756                                                                                    Track Your Home Value      Housing Market          Schools
                                                                                                                                                                         Popular Searches
                                                                                                                                                                         Newest Listings              Open Houses
                  Check out our simple mortgage experience.                                                                                                Re Rates
                                                                                                                                                                         Price Reduced


Property Overview - Available Now by Vogel Building Group. Every once in a while the Perfect Home becomes available for sale. This is it! Timeless
elegance; No detail or feature was overlooked. The ultimate in sophistication and luxury, glowing with natural light and warmth, complimented with
premium custom nishes. The nest materials were sourced to set this home in a league of it's own from exotic onyx inlaid travertine, hand-scraped
Read More     


                   79.67%
                    More expensive than
                    nearby properties                                       $523.40K
                                                                              Since last sold
                                                                              in 2016                                              $5,714
                                                                                                                                     Rental Estimate   


 Own this home?
 Check out your owner dashboard to:                                                                                       Claim your home
    Track your home's value and comps
    Update the important details and photos
    Easily compare similar homes in your area




       Home Value for 15118 Pendio Dr
In the last 4 years, this home has increased its value by 22%.

                                                                                                                                                              $2M

         December 2019
         ● This home     $1,968,600
                                                                                                                                                              $1.95M



                                                                                                                                                              $1.9M



                                                                                                                                                              $1.85M



                                                                                                                                                              $1.8M



                                                                                                                                                              $1.75M



                                                                                                                                                              $1.7M
15118 Pendio Dr, Bella 2017
                       Collina, FL 34756 • Est. $2,223,400 2018                                                    2019                                2020               Selling?           Request a FREE Analysis
5 beds • 6.5 baths • 4,861 sq ft • 1.35 acres lot
Estimated values are not a substitute for professional expertise. Contact your REALTOR® for a market assessment.




                                        
Property Details         Schools & Neighborhood            Property History       Price & Tax History

                                                   Are you the owner of 15118 Pendio Dr?
                                                                                                               Track Your Home
                                                   Learn how to maximize your home value.




       Property History for 15118 Pendio Dr
This property was sold 4 times in the last 16 years.


Today                     Estimated at $2,223,400


Jan 9, 2016
                         Sold for $1,700,000

                          Listing sold by ERIN WANNER      with Stockworth Realty Group



Sep 30, 2015
                         Listed for $1,890,000


                                                                                                                                                                             Rottner Dec, Att 1
                                                                                                                                                                 
                               Listing presented by ERIN WANNER               with Stockworth Realty Group



Jun 23, 2015
                    
                    Case    6:18-bk-06821-KSJ
                      Sold for $1,200,000
                                                                                                                     Doc 301-1                                     Filed 03/04/20                 Page 6 of 17
Nov 28, 2007
                              Sold for $360,000


Apr 28, 2006                   Listed for $749,000

                               Listing presented by DIANE TRAVIS              with TRAVIS REALTY GROUP



Aug 6, 2004                    Sold for $289,900



History data displayed is obtained from public records and/or MLS feeds from the local jurisdiction. Contact your REALTOR® directly in order to obtain latest information.




         Property Details for 15118 Pendio Dr

            
           Status
                                                
                                            Price/Sq Ft
                                                                                     
                                                                                     Type
                                                                                                                         Built
      Off Market                                $457                    Single Family Home                               2009


Public Records
    Beds: 5                                                                                                   House size: 4,861 sq ft
    Stories: 1                                                                                                Lot size: 58606
    Garage: Garage                                                                                            Heating: Forced Air
    Cooling: Unknown                                                                                          Construction: Wood Frame
    Year built: 2009                                                                                          Property type: Single family
    Date updated: 02/22/2020                                                                                  Pool: Yes
    Fireplace: Yes


                                                                                         Request a FREE Analysis




         Nearby Schools
 Rating*       School Name                                                                                                                                                   Grades   Distance


      7        Grassy Lake Elementary School                                                                                                                                 K–5      3.9 mi


      6        East Ridge Middle School                                                                                                                                      6–8      4.2 mi


      6        Lake Minneola High School                                                                                                                                     9–12     3.4 mi

See More     
  * School data provided by National Center for Education Statistics, Pitney Bowes, and GreatSchools. Intended for reference only. The GreatSchools Rating is based on a variety
  of school quality indicators, including test scores, college readiness, and equity data. To verify enrollment eligibility, contact the school or district directly.




         Neighborhood
          Sponsored by


15118 Pendio Dr is located in Bella Collina neighborhood in the city of Montverde, FL.


                                   $1,237,500                                                                                         $308
                               Median Listing Price                                                                               Price Per Sq Ft



Nearby Neighborhoods in Bella Collina, FL

              Colina Bay                               Magnolia Terrace                             Trails of Montverde                             Bella Collina East


          Median Listing: N/A                          Median Listing: N/A                           Median Listing: N/A                            Median Listing: N/A




                                                                                         Request a FREE Analysis




15118 Pendio Dr, Bella Collina, FL 34756 • Est. $2,223,400
Explore Schools, Safety, and Lifestyle around Pendio Dr                                                                                                                                          Selling?   Request a FREE Analysis
5 beds • 6.5 baths • 4,861 sq ft • 1.35 acres lot

Property Details              Schools & Neighborhood                   Property History              Price & Tax History




                                                                                                                                                                                                   Rottner Dec, Att 1
       Price & Tax History for 15118 Pendio Dr
Property Price   Case 6:18-bk-06821-KSJ                                                                        Doc 301-1                              Filed 03/04/20                              Page 7 of 17
 Date                                  Event                                                   Price                               Price/Sq Ft                Source

 Today                                 Estimated                                           $2,223,400                                    —

 01/09/2016                            Sold                                                $1,700,000                                  $247                   StellarMLS

 09/30/2015                            Listed                                              $1,890,000                                  $274                   StellarMLS

 06/23/2015                            Sold                                                $1,200,000                                  $247

 11/28/2007                            Sold                                                 $360 000                                   $74
See More   
Property Tax
 Year                        Taxes                           Land                                            Additions                                   Total Assessment

 2019                        $17,646                            -                    +                         N/A                 =                           $1,084,404

 2018                        $17,355                            -                    +                         N/A                 =                           $1,064,185

 2017                        $17,101                            -                    +                         N/A                 =                               -

 2016                        $17,015                      $100,000                   +                       $913,770              =                           $1,013,770

 2015                        $17 876                      $100 000                   +                       $895 735              =                           $995 735
See More   
About History & Taxes Data

The price and tax history data displayed is obtained from public records and/or MLS feeds from the local jurisdiction. Contact your REALTOR® directly in order to obtain the most
up-to-date information available.




       Recently Sold Homes Near 15118 Pendio Dr


                                                                                                                       16653 Magnolia Ter, Montverde, FL                 16010 Ridgewoo
                                                          17444 Palm Dr, Montverde, FL 34756

                                                                                                                                                                                         
                                                                                                                     34756                                             34756

  $155,000                                               $70,000                                                         $480,000                                           $345,000
  16146 Trivoli Cir, Montverde, FL 347...                17444 Palm Dr, Montverde, FL 34756                              16653 Magnolia Ter, Montverde, FL ...              16010 Ridgewoo
                                                         2 bd • 2 ba • 1,248 sq ft                                       4 bd • 3+ ba • 3,250 sq ft                         3 bd • 2+ ba • 2,5


View all




       Nearby Home Values

 Address                                                                                    Estimate                       Bed          Bath          Sq Ft                Lot (sq ft)
 Homes near 34756                                                                                                                                                         
 This Home : 15118 Pendio Dr                                                             Est. $2,223,400                    5            6+           4,861                 58,606

 16700 Cavallo Dr, Montverde, FL 34756                                                         $NaN                        N/A           N/A            0              25,763,157

 16320 County Road 455, Montverde, FL 34756                                                    $NaN                        N/A           N/A            0                   83,872

 15130 Pendio Dr, Montverde, FL 34756                                                      $1,739,100                       4             5           5,452                 53,579

 15008 Pendio Dr, Montverde, FL 34756                                                      $1,850,400                       6             6           10,000                  N/A

 15011 Pendio Dr, Montverde, FL 34756                                                      $1,800,900                       5             6           7,392                 43,560

 See More    


                                                                                             Learn more about 15118 Pendio Dr
                                                                                                                  15118 Pendio Dr, Bella Collina, FL 34756

                                What is Your Home Worth?

                                   Your Name
                                   Email
15118 Pendio Dr, Bella Collina, FL 34756 • Est. $2,223,400
                                                                                                                                                                                                 Selling?       Request a FREE Analysis
5 beds • 6.5 baths • 4,861 sq ft • 1.35 acres lot
                                   Phone
Property Details         Schools & Neighborhood                 Property History             Price & Tax History

                                   Looking to sell in …



                                                 Request a FREE Analysis

                                By proceeding, you consent to receive calls and texts at the number you
                                provided, including marketing by autodialer and prerecorded and arti cial
                                voice, and email, from realtor.com and others about your inquiry and other
                                home-related matters, but not as a condition of any purchase. More...




Editors' Picks
  What Nashville's Tragic Tornado                    Here’s What the Fed’s Surprise                            Former NHL Star Brad Richards                  Bye-Bye, VA Loan Limits: What This          How to Coronavirus-Proof Your
Could Mean for Its Real Estate Market             Interest Rate Cut Means for Mortgage
                                                  Rates
                                                                                                             Skating Away From $9M Greenwich
                                                                                                             Home
                                                                                                                                                            Means for Veterans Buying a Home
                                                                                                                                                                                                   Rottner Dec, Att 1
                                                                                                                                                                                                        Home—and Your Life
 TRENDS                                                   REAL ESTATE NEWS                                         CELEBRITY REAL ESTATE                           TRENDS                               TRENDS
                    Case 6:18-bk-06821-KSJ
 What Nashville's Tragic Tornado Could Here’s What the Fed’s Surprise Interest Former NHL Star Brad Richards         Doc 301-1                             Filed   03/04/20
                                                                                                                                                              Bye-Bye,                        Page
                                                                                                                                                                       VA Loan Limits: What This         8 of 17 Your Home
                                                                                                                                                                                                 How to Coronavirus-Proof
 Mean for Its Real Estate Market       Rate Cut Means for Mortgage Rates       Skating Away From $9M Greenwich                                                     Means for Veterans Buying a Home     —and Your Life
                                       MarketWatch                             Home                                                                                Sponsored by Veterans United




Additional Information About 15118 Pendio Dr, Bella Collina, FL 34756
15118 Pendio Dr, Bella Collina, FL 34756 has a price per square foot of $457, which is 120% greater than the Bella Collina price per square foot of $207. The median listing price
in Bella Collina is $649,450, which is 12% greater than the Florida median listing price of $575,000. Check out other properties near 15118 Pendio Dr - 15926 Pendio Dr, 15938
Pendio Dr, 15954 Pendio Dr, 16032 Pendio Dr, and 16048 Pendio Dr. You may also be interested in homes for sale in nearby neighborhoods like Colina Bay, Magnolia Terrace,
See More   
Nearby Cities                                                           Nearby ZIPs                                                          Nearby Neighborhoods
Clermont Real Estate                                                    34756 Real Estate                                                    Skyridge Valley Real Estate
Winter Garden Real Estate                                               34787 Real Estate                                                    Lost Lake Real Estate
Orlando Real Estate                                                     34711 Real Estate                                                    Greater Pines Real Estate
Groveland Real Estate                                                   32835 Real Estate                                                    Summit Greens Real Estate
Minneola Real Estate                                                    34786 Real Estate                                                    Clermont Heights Real Estate
See More   


ABOUT US                          CAREERS                          FEEDBACK                           MEDIA ROOM


AD CHOICES                           ADVERTISE WITH US                                  AGENT SUPPORT                                  PRIVACY / WEBSITE TERMS OF USE                        SITEMAP


DO NOT SELL MY PERSONAL INFORMATION


©1995-2020 National Association of REALTORS® and Move, Inc. All rights reserved.
realtor.com® is the official site of the National Association of REALTORS® and is operated by Move, Inc., a subsidiary of News Corp.




                                                                                                                                                                                                       Rottner Dec, Att 1
Florida Department of State                                                                                                                                         D    C

                              Case 6:18-bk-06821-KSJ                                       Doc 301-1                              Filed 03/04/20   Page 9 of 17




                              Department of State / Division of Corporations / Search Records / Detail By Document Number /



                                Detail by Entity Name
                                Florida Profit Corporation
                                JURAVIN, INCORPORATED
                                Filing Information

                                Document Number                    K92480
                                FEI/EIN Number                     XX-XXXXXXX
                                Date Filed                         06/02/1989
                                State                              FL
                                Status                             INACTIVE
                                Last Event                         ADMIN DISSOLUTION
                                FOR ANNUAL REPORT
                                Event Date Filed                   09/27/2019
                                Event Effective Date               NONE
                                Principal Address

                                15118 Pendio Dr
                                Montverde, FL 34756

                                Changed: 04/24/2016
                                Mailing Address

                                PO BOX 560510
                                Montverde, FL 34756

                                Changed: 04/06/2017
                                Registered Agent Name & Address

                                REGISTERED AGENTS INC.
                                7901 4TH STREET NORTH
                                SUITE 300
                                ST.PETERSBURG, FL 33702

                                Name Changed: 02/09/2015

                                Address Changed: 03/21/2019
                                Officer/Director Detail

                                Name & Address

                                Title PSTD

                                JURAVIN, DON Karl
                                15118 Pendio Dr.
                                Montverde, FL 34756


                                Annual Reports

                                 Report Year            Filed Date
                                 2016                   04/24/2016
                                 2017                   04/06/2017
                                 2018                   04/01/2018


                                Document Images

                                 04/01/2018 -- ANNUAL REPORT            View image in PDF format

                                 04/06/2017 -- ANNUAL REPORT            View image in PDF format

                                 04/24/2016 -- ANNUAL REPORT            View image in PDF format

                                 04/11/2015 -- ANNUAL REPORT            View image in PDF format

                                 02/09/2015 -- Reg. Agent Change        View image in PDF format

                                 04/02/2014 -- ANNUAL REPORT            View image in PDF format

                                 12/20/2013 -- Name Change              View image in PDF format

                                 12/11/2013 -- REINSTATEMENT            View image in PDF format




                                                                                       Florida Department of State, Division of Corporations
                                                                                                                                                   Rotttner Dec, Att 2
Florida Department of State                                                                                                                                  D     C
                                        Case 6:18-bk-06821-KSJ                              Doc 301-1                      Filed 03/04/20    Page 10 of 17




                        Department of State / Division of Corporations / Search Records / Detail By Document Number /



                              Detail by Entity Name
                              Florida Not For Profit Corporation
                              HOLY LAND MINISTRY INC.
                              Filing Information

                              Document Number                     N18000012764
                              FEI/EIN Number                      XX-XXXXXXX
                              Date Filed                          12/05/2018
                              Effective Date                      12/05/2018
                              State                               FL
                              Status                              ACTIVE
                              Principal Address

                              15118 PENDIO DRIVE
                              MONTEVERDE, FL 34756
                              Mailing Address

                              15118 PENDIO DRIVE
                              MONTEVERDE, FL 34756
                              Registered Agent Name & Address

                              HERSHKOWITZ & KUNITZER, P.A.
                              5039 CENTRAL AVENUE
                              ST. PETERSBURG, FL 33710
                              Officer/Director Detail

                              Name & Address

                              Title Head

                              Holy Land Ministry, Inc
                              15118 PENDIO DRIVE
                              MONTEVERDE, FL 34756


                              Annual Reports

                              Report Year             Filed Date
                              2019                    04/26/2019


                              Document Images

                              04/26/2019 -- ANNUAL REPORT              View image in PDF format

                              12/05/2018 -- Domestic Non-Profit        View image in PDF format




                                                                                     Florida Department of State, Division of Corporations




                                                                                                                                              Rottner Dec, Att 3
Case 6:18-bk-06821-KSJ   Doc 301-1   Filed 03/04/20   Page 11 of 17




                                                       Rottner Dec, Att 3
Case 6:18-bk-06821-KSJ   Doc 301-1   Filed 03/04/20   Page 12 of 17




                                                       Rottner Dec, Att 3
                               Case 6:18-bk-06821-KSJ                                  Doc 301-1                  Filed 03/04/20                    Page 13 of 17
2019 FLORIDA NOT FOR PROFIT CORPORATION ANNUAL REPORT                                                                                                     FILED
DOCUMENT# N18000012764                                                                                                                                 Apr 26, 2019
Entity Name: HOLY LAND MINISTRY INC.                                                                                                                 Secretary of State
                                                                                                                                                      3162440518CC
Current Principal Place of Business:
15118 PENDIO DRIVE
MONTEVERDE, FL 34756


Current Mailing Address:
15118 PENDIO DRIVE
MONTEVERDE, FL 34756 US

FEI Number: XX-XXXXXXX                                                                                                       Certificate of Status Desired: Yes
Name and Address of Current Registered Agent:
HERSHKOWITZ & KUNITZER, P.A.
5039 CENTRAL AVENUE
ST. PETERSBURG, FL 33710 US

The above named entity submits this statement for the purpose of changing its registered office or registered agent, or both, in the State of Florida.

SIGNATURE:
                          Electronic Signature of Registered Agent                                                                                                                 Date

Officer/Director Detail :
Title                  HEAD
Name                   HOLY LAND MINISTRY, INC
Address                15118 PENDIO DRIVE
City-State-Zip:        MONTEVERDE FL 34756




I hereby certify that the information indicated on this report or supplemental report is true and accurate and that my electronic signature shall have the same legal effect as if made under
oath; that I am an officer or director of the corporation or the receiver or trustee empowered to execute this report as required by Chapter 617, Florida Statutes; and that my name appears
above, or on an attachment with all other like empowered.

SIGNATURE: DON JURAVIN                                                                                                  HEAD                                                04/26/2019
                        Electronic Signature of Signing Officer/Director Detail                                                                                                   Date




                                                                                                                                                   Rottner Dec, Att 3
Case 6:18-bk-06821-KSJ   Doc 301-1   Filed 03/04/20   Page 14 of 17




                                                       Rottner Dec, Att 4
Case 6:18-bk-06821-KSJ   Doc 301-1   Filed 03/04/20   Page 15 of 17




                                                       Rottner Dec, Att 4
Case 6:18-bk-06821-KSJ   Doc 301-1   Filed 03/04/20   Page 16 of 17




                                                       Rottner Dec, Att 5
Case 6:18-bk-06821-KSJ   Doc 301-1   Filed 03/04/20   Page 17 of 17




                                                       Rottner Dec, Att 6
